Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 28, 2021 has been entered. Claims 1-6, 8, 12, 15 and 17-27 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12, 15, 17-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al (US 2011/0168311) in view of Kaji (US 2020/0180362 which claims priority to JP2017-120021).
Regarding claim 1, Voss discloses that a tire includes a tread portion (Fig. 1, item 10) comprising at least one land portion (Fig. 1, items 12, 12a), the at least one land portion having a ground contact surface (Fig. 1, item 16, 16a) and at least one sidewall (Fig. 1, item 19b);
and the at least one land portion being provided with at least one radial channel (Fig. 1, item 28) extending to a radially inner end thereof from a radially outer end thereof opened at the ground contact surface (As shown in Fig. 1, although radial groove 28 generally extends radially within tread 10 ([0027], lines 18-19)), 

and at least one sipe (Fig. 1, item 22 or 26) extending radially inwardly from the ground contact surface to communicate with both the at least one radial channel and the at least one internal lateral channel (as shown in Fig. 1), 
wherein the radially outer end of the at least one radial channel has an axial opening width (radial groove 28 may comprise any cross-sectional shape, which may be, for example, a circular or elliptical ([0027], lines 1-2 from bottom); radial groove 28 also includes a width (or diameter) W28 ([0027], lines 21-22)) in a certain range of an axial width of the at least one land portion.
However, Voss does not specifically disclose that the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion. As illustrated in Fig. 3, Voss discloses that, in particular embodiments, widths W22, W26 of each sipe 22, 26, respectively, may be sized not to exceed the width W28 of radial groove 28 ([0029], lines 7-10 from bottom). Thus, the axial opening width of the radially outer end of the radial channel is results effective variable in the teachings of Voss. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion) as a result of 
However, Voss does not specifically disclose that, the at least one radial channel comprises a plurality of radial channels, the at least one integral lateral channel comprises a plurality of internal lateral channels, and the plurality of radial channels is spaced in a tire circumferential direction without being in communication with each other.
In the same field of endeavor, tire, Kaji discloses that, as illustrated in Figs. 6-7 (also see Figs. 6-7 from JP2017-120021), the sipe 50 includes a first widened portion 60 (the radial channel) and a second widened portion 70 (the internal lateral channel), which is in the same manner as the above-described sipe 5 including the first widened portion 6 and the second widened portion 7 ([0084], lines 1-4). However, the second widened portion 70 (one of the internal lateral channel) is preferably arranged at least one bending point of the sipe 50, in the illustrated example, M1 to M3 ([0084], lines 9-11). Thus, Kaji discloses that, in the tyre, the one radial channel (one of the first widened portion) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel (due to the bending of the second widened portion 70 as shown in Figs. 6-7). As illustrated in Fig. 1, Kaji discloses that, the plurality of radial channels (Fig. 1 and 6, item 6) is spaced in a tire circumferential direction without being communication with each other. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss to incorporate the teachings of Kaji to provide that the at least one radial channel comprises a plurality of radial channels, the at least one integral lateral channel comprises a plurality of internal lateral channels, and 
Regarding claim 2, Voss discloses that, as illustrated in Fig. 3, in the tyre, the at least one internal channel (Figs. 1-3, item 24) is inclined at an angle offset from a tire axial direction by an angle less than 45 degrees with respect to a tyre axial direction.
Furthermore, Kaji discloses that, as illustrated in Fig. 8, the at least one internal channel (Fig. 8, item 70) is inclined at an angle offset from a tire axial direction by an angle less than 45 degrees with respect to a tyre axial direction. It would have been obvious to one of ordinary skill in the art to substitute the lateral groove 24 with the lateral groove in 70 for creating more complicated sipe structures for improving drainage in the tire.   
Regarding claim 3, Voss discloses that, as illustrated in Fig. 2, (in the tyre) in an exemplary embodiment, the width of each submerged lateral groove 24 is between 4 and 5 mm ([0024], lines 1-2 from bottom). In other embodiments, H24 (the height of the lateral groove 24) is equal to or greater than 2 mm ([0026]). In other words, the hydraulic diameter of the internal lateral channel 24 has a maximum diameter of from 3 to 8 mm (overlapping).
Regarding claims 4 and 8-9, Voss discloses that, as illustrated in Fig. 2, for any lateral groove 24, depths Do24 and Du24 may vary along a length of such groove 24, and/or may vary from other grooves 20, 24 located within tread 10 ([0026], lines 7-10 from bottom). In other words, Voss discloses that, in the tire, the one internal lateral channel comprises a first internal lateral channel and a second internal lateral channel extending in a direction crossing the first internal lateral channel (when the depths of the internal lateral channel varies).  
5 and 10-12, Voss discloses the tyre includes the one radial channel. However, Voss does not explicitly disclose that the radial channel comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel. In the same filed of endeavor, Kaji discloses that, as illustrated in Figs. 6-7 (also see Figs. 6-7 from JP2017-120021), the sipe 50 includes a first widened portion 60 (the radial channel) and a second widened portion 70 (the internal lateral channel), which is in the same manner as the above-described sipe 5 including the first widened portion 6 and the second widened portion 7 ([0084], lines 1-4). … However, the second widened portion 70 (one of the internal lateral channel) is preferably arranged at least one bending point of the sipe 50, in the illustrated example, M1 to M3 ([0084], lines 9-11). Thus, Kaji discloses that, in the tyre, the one radial channel (one of the first widened portion) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel (due to the bending of the second widened portion 70 as shown in Figs. 6-7).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss to incorporate the teachings of Kaji to provide that the one radial channel (one of the first widened portion) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel.  Doing so would be possible to provide a tire with excellent drainage performance by bending the sipe, as recognized by Kaji ([0009], [0010]).
Regarding claims 6 and 15, Voss discloses that, as illustrated in Figs. 1-2, in the tyre the one land portion (Fig. 1, item 12, 12a) comprises axially spaced two sidewalls (Fig. 1, item 19b), 
Regarding claim 17, Voss discloses that, as illustrated in Fig. 2, for any lateral groove 24, depths Do24 and Du24 may vary along a length of such groove 24, and/or may vary from other grooves 20, 24 located within tread 10 ([0026], lines 7-10 from bottom). In other words, Voss discloses that, in the tire, the one internal lateral channel comprises a first internal lateral channel (e.g. the first portion of the groove 24) and a second internal lateral channel (e.g. the second portion of groove 24) extending in a direction crossing the first internal lateral channel (when the depths of the internal lateral channel varies). As illustrated in Fig. 3 (also see labels of the first portion of the lateral groove/channel 24 and the second portion of the lateral groove/channel 24 in attached annotated Figure I), the first internal lateral channel and the second internal lateral channel communicates with the same radial channel (e.g. one of radial channel 28 in Fig. 3) in the at least one radial channel.

    PNG
    media_image1.png
    345
    843
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Voss)
18, Voss discloses that, as illustrated in Fig. 2, for any lateral groove 24, depths Do24 and Du24 may vary along a length of such groove 24 ([0026], lines 7-10 from bottom). There is some possibility that the first internal lateral channel and the second internal lateral channel are inclined in the tire axial direction in an opposite direction with each other. 
Regarding claim 19, Voss discloses that, as illustrated in Fig2. 2-3, in the tire the first internal lateral channel and the second internal lateral channel are inclined at an angle offset from the tire axial direction by an angle less than 45 degrees. 
Regarding claim 20, Voss discloses that, as illustrated in attached annotated Figure I, in the tire the at least one sidewall comprises two sidewalls located both sides in the tire axial direction of the at least one land portion, and the first internal lateral channel is opened at one of the two sidewall and the second internal lateral channel is opened at the other one of the two sidewalls.
Regarding claim 21, Voss discloses the radial channel in the tire. However, Voss does not explicitly disclose the at least one radial channel has a cross-section area that increases continuously inwardly in a tire radial direction. Kaji discloses that, as illustrated in Figs. 2-3, the sipe 5 includes a first widened portion 6 (i.e. the radial channel) in which a portion that expands in a direction intersecting the extending direction X of the sipe 5 extends continuously from the tread surface 1 toward the depth direction Z of the sipe 5 ([0052], lines 3-7). Thus, Kaji discloses that, the at least one radial channel has a cross-section area that increases continuously inwardly in a tire radial direction. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss to incorporate the teachings of Kaji to provide that the at least one radial channel has a cross-
Regarding claim 22, Voss discloses that, as illustrated in Fig. 1, in the tire an opening of the at least one internal lateral channel (Fig. 1, item 24) has an elliptic shape. However, Voss does not discloses having a minor axis of the elliptic shape extending in a tire radial direction.    
Voss discloses the claimed invention except for having a minor axis of the elliptic shape extending in a tire radial direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Voss, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the minor axis of the elliptic shape of the internal lateral channel to be extending in a tire radial direction in order to achieve an alternative design option.
Regarding claim 23, Voss discloses that, as illustrated in Fig. 1, in the tire an area of an opening of the at least one internal lateral channel (Fig. 1, item 24) is much greater than an area of an opening of the at least one radial channel (Fig. 1, item 28). Thus, Voss realizes that the area of the opening of the internal lateral channel to the area of the opening of the radial channel is a result effective variable. However, Voss does not disclose that the area of the opening of the internal lateral channel is in a range of from 120% to 150% of the area of the opening of the radial channel.

Regarding claims 24-25, Voss discloses that tire having multiple radial channels. However, Voss does not explicitly disclose that the radial channel comprises a first radial channel and a second radial channel. 
Kaji discloses that, as illustrated in Figs. 6-8 (also see Figs. 6-8 from JP2017-120021), the sipe 50 includes a first widened portion 60 (the radial channel) and a second widened portion 70 (the internal lateral channel), which is in the same manner as the above-described sipe 5 including the first widened portion 6 and the second widened portion 7 ([0084], lines 1-4). … However, the second widened portion 70 (one of the internal lateral channel) is preferably arranged at least one bending point of the sipe 50, in the illustrated example, M1 to M3 ([0084], lines 9-11). Thus, Kaji discloses that, in the tyre, the one radial channel (one of the first widened portion) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel (due to the bending of the second widened portion 70 as shown in Figs. 6-8). Specifically, as illustrated in Fig. 8, the first radial channel and the second radial channel are communicated with a same lateral channel (Fig. 8, item 70) in the at least one lateral channel. As can be seen from Figs. 6 and 8, one of the radial channel 60 (e.g. the radial channel includes the sipe 50a or 50d in Fig. 8) is bent.    

Regarding claim 27, Voss discloses the radial channel in the tire. However, Voss does not explicitly disclose that the one radial channel has a circumferential opening width smaller than the axial opening width. Kaji discloses that, as illustrated in Fig. 5D, for example, the first widened portion 6 may certainly be an elliptic cylinder whose cross-sectional shape is an ellipse, as illustrated in Fig. 5D ([0055], lines 11-13). Thus, Kaji discloses that, the one radial channel has a circumferential opening width smaller than the axial opening width (as shown in Fig. 5D).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss to incorporate the teachings of Kaji to provide that the one radial channel has a circumferential opening width smaller than the axial opening width (as shown in Fig. 5D). Doing so would be possible to provide a tire with excellent drainage performance, as recognized by Kaji ([0009], [0010]).
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Voss et al and Kaji as applied to claim 1 above, further in view of Hiroshi et al (JPH02310108A, English translation provided (machine)).
Regarding claim 26, Voss discloses that, as illustrated in Fig. 2, for any lateral groove 24, depths Do24 and Du24 may vary along a length of such groove 24, and/or may vary from other 
However, Voss does not explicitly disclose that the first internal lateral channel and the second internal lateral channel extend from the same radial channel toward a circumferential direction. In the same field of endeavor, tire, Hiroshi discloses that, as illustrated in Figs. 1-2 and 8, the first internal lateral channel (e.g. one portion of fine groove 7a) and the second internal lateral channel (another portion of fine groove 7a based on Fig. 8) extend from the same radial channel (one of the fine groove 7b) toward a circumferential first side (as shown in Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hiroshi to provide that the first internal lateral channel (e.g. one portion of fine groove 7a) and the second internal lateral channel (another portion of fine groove 7a based on Fig. 8) extend from the same radial channel (one of the fine groove 7b) toward a circumferential first side. Doing so would be possible to provide a tire with excellent driving and .
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments in claim 1 that Voss fails to disclose an axial opening width of the radially outer end of the radial channel is in a range of 5% to 20% of an axial width of the one land portion and identify in Voss any articulated reasoning with technical underpinning for modifying the axial opening of sipe-intersecting groove 28 with respect to an axial width of the land portion, these are not persuasive. 
  Voss does not specifically disclose that the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion. As illustrated in Fig. 3, Voss discloses that, in particular embodiments, widths W22, W26 of each sipe 22, 26, respectively, may be sized not to exceed the width W28 of radial groove 28 ([0029], lines 7-10 from bottom). Thus, the axial opening width of the radially outer end of the radial channel is results effective variable in the teachings of Voss. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase void performance at worn stages of the tire.
1 that no proper modification of Voss in view of Kaji would have been reasonably understood to have arguably suggested that the plurality of internal lateral channels is spaced in the tire circumferential direction without being in communication with each other, it is not persuasive. 
Kaji discloses that, as illustrated in Figs. 6-7 (also see Figs. 6-7 from JP2017-120021), the sipe 50 includes a first widened portion 60 (the radial channel) and a second widened portion 70 (the internal lateral channel), which is in the same manner as the above-described sipe 5 including the first widened portion 6 and the second widened portion 7 ([0084], lines 1-4). … However, the second widened portion 70 (one of the internal lateral channel) is preferably arranged at least one bending point of the sipe 50, in the illustrated example, M1 to M3 ([0084], lines 9-11). Thus, Kaji discloses that, in the tyre, the one radial channel (one of the first widened portion) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel (due to the bending of the second widened portion 70 as shown in Figs. 6-7). As illustrated in Fig. 1, Kaji discloses that, the plurality of radial channels (Fig. 1 and 6, item 6) is spaced in a tire circumferential direction without being communication with each other. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss to incorporate the teachings of Kaji to provide that the at least one radial channel comprises a plurality of radial channels, the at least one integral lateral channel comprises a plurality of internal lateral channels, and the plurality of radial channels is spaced in a tire circumferential direction without being in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742